IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,603-03


                      EX PARTE NOE ARMANDO ARTIGA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1333910-B IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). On July 3, 2019, this Court remanded this

matter to the trial court to obtain affidavits and findings of fact addressing Applicant’s ineffective

assistance of counsel claims.

        On August 30, 2019, this Court received the supplemental record from Harris County. The

supplemental record includes an “amended affidavit” filed by trial counsel, and findings of fact and

conclusions of law from the trial court. The trial court’s findings of fact and conclusions of law

make reference to both an initial affidavit and the amended affidavit of trial counsel. The trial court
                                                                                                    2

ordered the district clerk to include both affidavits in the supplemental transcript. However, the

supplemental record contains only trial counsel’s amended affidavit, and no copy of trial counsel’s

initial affidavit.

        The district clerk shall supplement the habeas record with a copy of the initial affidavit of

trial counsel, as required by the trial court’s order.

        This application will be held in abeyance until the district clerk has supplemented the record

with the necessary documents. A supplemental transcript containing those documents shall be

forwarded to this Court within 10 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed:         October 23, 2019
Do not publish